                                UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF NEW MEXICO

In re:

PAWANKUMAR JAIN,                                                       No. 13-13497 tl7

         Debtor.

UNITED STATES TRUSTEE,

         Plaintiff,

v.                                                                     Adv. No. 14-1020 t

PAWANKUMAR JAIN,

         Defendant.


                                              OPINION

         Before the Court is Debtor’s motion for summary judgment that the Court exercise its

discretion and grant him a chapter 7 discharge. Alternatively, Debtor asks for a judgment on

mootness grounds. The Court has reviewed the record, the relevant law, and the parties’

submissions. For the reasons stated herein, the motion must be denied.

A.       Facts.

         For the purpose of ruling on the motion, the Court finds that the following facts 1 are not in

genuine dispute:

         Before 2012, Debtor was a licensed medical doctor with an independent neurology

practice. By some accounts, he was a highly regarded neurologist. However, after at least four



1
 The Court takes judicial notice of its docket in this case, the main bankruptcy case, and the case
of USA v. Jain, 2:14-cr-01261-RB. See St. Louis Baptist Temple, Inc. v. Fed. Deposit Ins. Corp.,
605 F.2d 1169, 1172 (10th Cir. 1979) (a court may sua sponte take judicial notice of its docket and
of facts that are part of public records).


Case 14-01020-t         Doc 101     Filed 01/22/21      Entered 01/22/21 14:09:55 Page 1 of 11
people in his care died from prescription drug use, he became the target of an investigation by the

Drug Enforcement Administration (DEA). In April 2012 the DEA executed a search warrant of

his medical practice. Debtor closed his practice in July 2012. In December 2012, the New Mexico

Medical Board revoked his medical license.

       In August 2013, Dennis Murphy, as personal representative, and Annie-Laurie Coogan, as

personal representative, filed wrongful death suits in state court, arising from prescription drug

overdose deaths.

       On September 5, 2013, Debtor and his wife of 34 years, Annamma Philip, filed a Stipulated

Petition for Dissolution of Marriage. A week later, they filed a Stipulated Marital Settlement

Agreement (as amended, the “MSA”). Attached to the MSA are two “schedules” reflecting the

division of property—one of the parties’ sole and separate property, and the other of their

community property. The schedules show that Debtor had no sole and separate property while

Philip’s sole and separate property comprised four LLC’s and “all properties” therein (the value

of the properties is not reflected in the schedule). As her share of community property, Philip was

awarded three parcels of real estate worth $640,000. She also was given all of the community cash

(about $719,000). Debtor was awarded the couple’s retirement accounts. To equalize the

distribution of community assets, Philip was to pay spousal support of $75,000 in payments of

$1,000 a month.

       Debtor filed this chapter 7 case on October 25, 2013. Clarke Coll was appointed chapter 7

trustee. Debtor’s schedules and Statement of Financial Affairs contained some information about

his division of property with Philip.

       Dennis Murphy and Annie-Laurie Coogan filed the only proofs of claim in the case.

Murphy’s claim was for $2 million; Coogan’s was for $5 million.




                                               -2-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 2 of 11
       On February 18, 2014, the United States Trustee (UST) filed this adversary proceeding,

seeking denial of Debtor’s discharge. The UST alleged:

               12. On March 5, 2012, when the investigation was pending concerning
       Defendant’s medical license and/or DEA registration, Defendant transferred his
       interest in four pieces of real estate by special warranty deed to an LLC by the name
       of Sheena & Samat, LLC. . . . the Properties transferred were 2825 Huntington Dr.,
       530 Monte Vista, 1915 S. Solano, and 1315 Wofford Dr., all located in Las Cruces,
       NM. The total tax assessor valuation for these properties is $421,800. These
       properties were purchased by Defendant and his former wife Annamma Philip from
       8/27/08 to 1/20/12 and titled in both their names.

               13. On August 21, 2013, Defendant transferred title to his 2010 Lexus 600
       sedan to himself and his son Samat Jain. Upon information and belief, this vehicle
       cost approximately $100,000 when Defendant purchased it in 2010 and was worth
       potentially $57,000 to $60,000 when the title transfer occurred. This vehicle was
       previously titled in Defendant’s name alone. . . .
               ....
               15. On September 5, 2013 [17 days after the first of the two wrongful death
       lawsuits were filed against him], Defendant and his then wife Annamma Philip filed
       a Stipulated Petition for Dissolution of Marriage. . . . On September 12, 2013, they
       entered into a Stipulated Marital Settlement Agreement, which awarded to the wife
       as separate property unidentified LLC entities ‘created by Petitioner’s [wife’s] 50%
       of the community interest and 50% of her community labor.’

               16. On September 20, 2013, approximately 15 days after the divorce action
       was filed, a final decree was entered. Defendant and his ex-wife moved to reopen
       the case on October 17, 2013[,] to make changes to the Marital Settlement
       Agreement and the case was reopened on October 24, 2013. The Stipulated
       Amended Martial Settlement Agreement was filed on October 17, 2013[,] and
       added the names of the LLC entities (including Sheena & Samat LLC) together
       with all real estate owned by those entities as separate property. The Stipulated
       Amended Martial Settlement Agreement also re-characterized the ‘equalization’
       payment to Defendant as support.

                17. On October 23, 2013, a Second Stipulated Amended Martial Settlement
       Agreement was filed in the divorce action. The wrongful death claims are not listed
       as liabilities [in any version of the MSA]. . . .

               18. On October 1, 2013, Defendant executed a quitclaim deed transferring
       his interest in two pieces of real estate to his ex-wife Annamma Philip. These two
       properties were the residence located 55445 Remington and another property
       located at 1292 Mission Nuevo Drive, both in Las Cruces. The residence is a four
       bedroom, 6 bath house with approximately 7000 square feet located on 6.25 acres,
       built in 2005 during the Defendant’s marriage to Annamma Philip. The Dona Ana



                                              -3-
Case 14-01020-t      Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 3 of 11
          County tax assessor valuation for this property is $1,163,700. The other property
          has a tax valuation of $95,000. These two properties were purchased and titled
          originally in the names of Defendant and his wife.

                  19. On October 9, 2013, Defendant executed a quitclaim deed transferring
          his interest in 2626 Cashmere Court and a parcel described as Section 32, Township
          22S, Range 2E, Dona Ana County to his son Samat Jain and his ex-wife Annamma
          Philip. The 2626 Cashmere Court residence was previously titled jointly in the
          names of the Defendant, Samat Jain[,] and Annamma Philip. The Cashmere Court
          property has a tax assessor value of $200,000.

                  20. On October 1, 2013, Defendant executed a quitclaim deed to his ex-wife
          for the 134 Cliff property in Ruidoso (Lincoln County). This property had a tax
          assessor value of $184,386.
                  ....
                  23. On December 17, 2013[,] the first meeting of creditors was held, at
          which time the Chapter 7 trustee, Clarke Coll, questioned the Defendant about the
          accuracy of his schedules and statement of financial affairs.

                 24. . . . Defendant testified under oath that the information contained in his
          schedules and statement of financial affairs is true and correct.

                  25. The Defendant’s schedules and statements do not disclose the transfer
          of 2825 Huntington Dr., 530 Monte Vista, 1915 S. Solano, and 1315 Wofford Dr.
          (with [a combined] total tax value of $421,800, nor the transfer of the 2010 Lexus[)]
          ....
                  26. The Defendant’s schedules and statements do not disclose that he
          transferred four LLC entities to his wife in the quick, stipulated divorce, or that the
          properties held by those entities are worth at least $1,976,253 (tax assessor values).

                  27. The Defendant’s Statement of Financial Affairs does not disclose the
          values of the three pieces of community real estate transferred by him to his wife
          in the quick, stipulated divorce action (over $1.2 million).

                 28. Defendant failed to disclose in his three versions of the stipulated martial
          settlement agreement how much cash in the financial accounts was divided in the
          divorce, and his schedules and statements also fail to disclose this information.

          The UST asserts three grounds for the denial of Debtor’s discharge: transfer of non-exempt

property to his wife and his son immediately before filing bankruptcy (§ 727(a)(2)) 2; false oaths




2
    All statutory references are to 11 U.S.C.


                                                 -4-
Case 14-01020-t          Doc 101     Filed 01/22/21 Entered 01/22/21 14:09:55 Page 4 of 11
or accounts on his bankruptcy schedules and at the § 341 meeting (§ 727(a)(4)); and failure to

explain the loss of certain assets (§ 727(a)(5)).

       In April 2014, Debtor was indicted on federal charges of unlawfully dispensing and

distributing controlled substances and health care fraud. Debtor pleaded nolo contendere. In May

2018 he was sentenced to 108 months in prison and 3 years of supervised release. He also was

ordered to pay fines and restitution.

       Based on many of the same allegations in the UST’s complaint, Coll filed an adversary

proceeding on August 15, 2015, against Debtor, Philip, Sheena & Samat, LLC, and Samat Jain,

seeking to avoid certain alleged fraudulent transfers. The proceeding was resolved by a settlement

agreement among the parties, Murphy, and Coogan. The settlement allowed Coll to pay Murphy’s

and Coogan’s claims (reduced as part of the settlement) in full. Coll filed his chapter 7 trustee’s

final account and distribution report in the bankruptcy case on January 30, 2019. The case is ready

to be closed, pending the outcome of this proceeding.

       Debtor makes two arguments in support of his motion.3 First, Debtor argues that the UST’s

action is moot because all creditors have been paid. Second, Debtor argues that the Court has

discretion to grant him a discharge even if the UST could prevail on its § 727(a) claim. He asks

the Court to exercise its discretion and give him a discharge.

B.     Summary Judgment Standards.

       Summary judgment is appropriate where “there is no genuine dispute as to any material

fact,” thereby entitling the moving party to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A

dispute is genuine when the evidence is such that a reasonable jury could return a verdict for the




3
 Debtor may also have argued in his motion that Coll’s settlement barred the UST action under
preclusive principles. If so, Debtor abandoned the argument in his reply.


                                               -5-
Case 14-01020-t        Doc 101     Filed 01/22/21 Entered 01/22/21 14:09:55 Page 5 of 11
nonmoving party, and a fact is material when it might affect the outcome of the suit under the

governing substantive law.” Bird v. W. Valley City, 832 F.3d 1188, 1199 (10th Cir. 2016) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)) (with alterations). “The movant bears

the initial burden of making a prima facie demonstration of the absence of a genuine issue of

material fact and entitlement to judgment as a matter of law.” Adler v. Wal-Mart Stores, Inc., 144

F.3d 664, 670-71 (10th Cir. 1998). In ruling on a motion for summary judgment, the Court is

required to “view the facts and draw reasonable inferences in the light most favorable to the party

opposing the . . . motion.” Scott v. Harris, 550 U.S. 372, 378 (2007).

C.     Section 727(a).

       “Ordinarily, a debtor who requests a bankruptcy discharge will be granted one. However,

the expectation is that, to be entitled to discharge, the debtor must deal fairly with creditors and

with the court. This obligation is imposed indirectly through a series of objections to discharge set

out in Code § 727(a).” In re Gordon, 526 B.R. 376, 387-88 (10th Cir. BAP 2015).

       In relevant part, § 727 provides:

                (a) The court shall grant the debtor a discharge, unless—
                ...
                (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer
       of the estate charged with custody of property under this title, has transferred,
       removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
       removed, destroyed, mutilated, or concealed—
                        (A) property of the debtor, within one year before the date of the
      filing of the petition;
                ....
                (4) the debtor knowingly and fraudulently, in or in connection with the
       case—
                        (A) made a false oath or account;
                ....
                (5) the debtor has failed to explain satisfactorily, before determination of
       denial of discharge under this paragraph, any loss of assets or deficiency of assets
       to meet the debtor’s liabilities;




                                               -6-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 6 of 11
              (c)(1) The trustee, a creditor, or the United States trustee may object to the
       granting of a discharge under subsection (a) of this section.

       Debtor does not seek summary judgment on the merits of the UST’s claims.

D.     Debtor’s Mootness Argument.

       “[F]ederal courts may hear only ‘cases’ or ‘controversies.’” In re Lotspeich, 328 B.R. 209,

216 (10th Cir. BAP 2005) (citing U.S. Const., art. III, § 2, cl. 1). A case that ceases to present a

“live controversy with respect to which the court can give meaningful relief” is moot. Ethredge v.

Hail, 996 F.2d 1173, 1175 (11th Cir. 1993); accord In re W. Pac. Airlines, Inc., 181 F.3d 1191,

1194 (10th Cir. 1999) (“[A] case becomes moot when it becomes impossible for the court to grant

any effectual relief whatever to a prevailing party.”). Courts do not have jurisdiction over moot

cases. Citizens for Responsible Gov’t State Political Action Comm. v. Davidson, 236 F.3d 1174,

1181–82 (10th Cir. 2000).

       Debtor’s mootness argument fails for two reasons. First, the grant or denial of a discharge

could still have a significant effect on Debtor and his creditors. For example, if a creditor who got

notice of Debtor’s case did not file a proof of claim, denial of the discharge could allow that

creditor to seek collection of the debt. According to Debtor’s schedules, there may be at least one

such creditor (James Clark, as Guardian Ad Litem for James & Joseph Clark).

       Second, discharge complaints brought by the UST protect the integrity of the bankruptcy

system by guarding against abuse. See In re Kallstrom, 298 B.R. 753, 758 (10th Cir. BAP 2003)

(“Restricting the issuance of discharges to honest debtors is important to the legitimacy and

integrity of the bankruptcy process”); In re Stewart, 201 B.R. 996, 1002 (Bankr. N.D. Okla. 1996)

(“The UST is the Federal agency charged with [the] duty of assisting the [b]ankruptcy [c]ourt in

supervising and policing the bankruptcy process”). Discharge, a significant privilege, is reserved

for honest debtors who abide by their statutory obligations and deal fairly with the court and their



                                               -7-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 7 of 11
creditors. In re Taylor, 190 B.R. 413, 416 (Bankr. D. Colo. 1995) (§ 727 is “the gatekeeper for

allowing only honest debtors the extraordinary relief afforded by the Bankruptcy Code” thereby

upholding “the integrity and stature of the bankruptcy process”). If the UST’s office wishes to

pursue this litigation to protect the integrity of the bankruptcy system, it has the right to do so.

       Debtor is not entitled to summary judgment on mootness grounds.

E.     Bankruptcy Court Discretion to Grant a Discharge.

       Debtor also argues that, regardless of the merits of the UST’s claim, the Court should grant

his discharge as an exercise of its discretion. Debtor asserts with some justification that he has

suffered enough: he lost his medical practice, his medical license, his marriage, and most of his

assets, and was sentenced to 108 months in prison. In support of the proposition that the Court has

the necessary discretion, Debtor cites In re Connors, 273 B.R. 764, 773 (Bankr. S.D. Ill. 2001),

which held that “the bankruptcy court has discretion to grant a discharge of debt even if grounds

for denial of discharge exist.” See also In re Hacker, 90 B.R. 994, 997 & n.18 (Bankr. W.D. Mo.

1987) (to the same effect, and citing cases); see generally In re Wagner, 527 B.R. 416, 428-29

(10th Cir. BAP 2015) (“A decision whether to grant or deny a discharge pursuant to . . . § 727(a)

is in the sound discretion of the bankruptcy court, and a bankruptcy court’s denial of discharge is

therefore reviewed for abuse of discretion.”); In re Garland, 417 B.R. 805, 810 (10th Cir. BAP

2009) (same); In re All Phase Roofing & Constr., LLC, 2020 WL 5512500, at *5 & n.17 (10th Cir.

BAP) (same, citing Wagner and Garland).

       Despite this and other case law, the Court concludes for several reasons that it does not

have discretion to grant Debtor a discharge if the UST proves its § 727(a) action at trial. First, the

United States Supreme Court has construed § 727(a) as not giving bankruptcy courts such

discretion. In Kontrick v. Ryan, 540 U.S. 443 (2004), the Supreme Court stated:




                                                -8-
Case 14-01020-t        Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 8 of 11
       Under § 727(a), the court may not grant a discharge of any debts if the debtor, inter
       alia, (1) is not an individual; (2) has, with intent to defraud a creditor, concealed,
       transferred, or destroyed property of the estate (A) in the year preceding bankruptcy
       or (B) during the bankruptcy case; (3) has destroyed books or records; (4) has
       knowingly (A) given a false oath or account, (B) presented or used a false claim,
       (C) attempted to obtain money by acting or forbearing to act, or (D) withheld
       documents relating to the debtor’s property or financial affairs; or (5) has failed to
       explain a loss or deficiency of assets. 11 U.S.C. §§ 727(a)(1)-(5).

Id. at 446 n.1. Although the language is dicta, Supreme Court dicta generally must be followed.

See, e.g., Bonidy v. U.S. Postal Serv., 790 F.3d 1121, 1125 (10th Cir. 2015) (“[W]e are bound by

Supreme Court dicta almost as firmly as by [its] outright holdings”).

       Second, Kontrick’s interpretation is correct. The negative-implication canon of statutory

construction states that “to express or include one thing implies the exclusion of the other or of the

alternative.” See Scalia & Garner, Reading Law: The Interpretation of Legal Texts, p. 107 (2012);

see also In re Vaughan, 311 B.R. 573, 579 (10th Cir. BAP 2004) (applying the canon, also known

as the expressio unius est exclusio alterius canon, to § 522(c)). The clear negative implication of

§ 727(a) is that debtors who come within § 727(a) (1)-(12) do not get a discharge.

       Third, construing § 727(a) as giving bankruptcy courts discretion to grant discharges

regardless of the enumerated exceptions would lead to absurd results. For example, bankruptcy

courts could grant discharges to corporations (despite § 727(a)(1)) and to chapter 7 debtors who

received a discharge the year before (despite § 727(a)(8)). Statutes should be construed to avoid

unjust or absurd results. Albrecht v. Herald Co., 367 F.2d 517, 525 (8th Cir. 1966), rev’d on other

grounds, 390 U.S. 145 (1968), citing In re Chapman, 166 U.S. 661, 667 (1897); U.S. v. Wilson,

503 U.S. 329, 334 (1992) (“absurd results are to be avoided”).

       Finally, the Court’s equitable powers do not exceed the strictures of the Bankruptcy Code.

See Law v. Siegel, 571 U.S. 415, 421 (2014) (“We have long held that . . . the bankruptcy courts[’

equitable powers] must and can only be exercised within the confines of the Bankruptcy Code.”)



                                               -9-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 9 of 11
(internal quotes omitted). Relying on “discretion” to grant a discharge when a § 727(a) exception

applies seems contrary to the letter or spirit of Law v. Siegel.

       “Discretion” as used in Wagner, Garland, and All Phase Roofing may refer to the deference

accorded to a bankruptcy court’s fact findings, 4 since § 727(a) litigation typically hinges on those

findings. 5 The discussion in In re Searles, 317 B.R. 368 (9th Cir. BAP 2004), aff’d, 212 F. App’x

589 (9th Cir. 2006) is helpful in this regard:

       Clarification of the standard of review for denials of discharge under § 727 is in
       order. Although older Ninth Circuit decisions used phrases such as abuse of
       discretion or “gross” abuse of discretion in review of § 727 decisions, an en banc
       panel has clarified that such decisions must be construed as prescribing de novo
       review of legal conclusions, clear error review of factual findings, and de novo
       review of mixed questions of law and fact. Murray v. Bammer (In re Bammer), 131
       F.3d 788, 792 (9th Cir. 1997) (en banc), overruling, e.g., Finalco, Inc. v. Roosevelt
       (In re Roosevelt), 87 F.3d 311, 314, as amended 98 F.3d 1169 (9th Cir. 1996)
       (“gross abuse of discretion”), and Friedkin v. Sternberg (In re Sternberg), 85 F.3d
       1400, 1404 (9th Cir. 1996) (“sound discretion of the bankruptcy court”).

317 B.R. at 373. Searles and Bammer reject the notion that courts exercise discretion when they

rule on § 727(a) actions. Rather, courts find facts, make conclusions of law, and apply the facts to

the law. “Discretion” is not le mot juste to describe how bankruptcy courts decide § 727(a) actions.6



4
  “[F]actual findings are reviewable only for clear error—in other words, with a serious thumb on
the scale for the bankruptcy court.” U.S. Bank N.A. ex rel CWCapital Asset Mgmt. LLC v. Vill. at
Lakeridge, LLC, 138 S. Ct. 960, 966 (2018).
5
   Debtor relies on Connors for his “discretion” argument. Connors cites Hacker, which relied on
In re Borron, 29 B.R. 122, 128 & n.12 (Bankr. W.D. Mo. 1983), which in turn relied on In re Goff,
495 F.2d 199, 202 (5th Cir. 1974). Goff held that, “Trial courts have wide discretion in determining
whether books or records are adequate under the terms of the statute and the facts of each case.
This determination should not be disturbed unless there has been a clear abuse of discretion.” Thus,
Goff’s improper description of fact-finding leeway as “discretion” apparently morphed into
Connors’ improper statement that bankruptcy courts “have discretion to grant a discharge of debt
even if grounds for denial of discharge exist.” 273 B.R. at 773.
6
  Furthermore, even if the Court had discretion to grant Debtor a discharge despite § 727(a) grounds
for denial, the UST should be given an opportunity to introduce trial evidence and argue that the
Court should not exercise its discretion to grant Debtor a discharge. Summary judgment, especially
with a skimpy record like the one before the Court, is not an appropriate vehicle for such an
exercise of discretion.


                                               -10-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 10 of 11
        The court will follow the Supreme Court’s dicta in Kontrick that discharge must be denied

if an exception under § 727(a) is proven at trial. If the Court has any latitude, it is in fact finding.

                                              Conclusion

        The UST’s § 727(a) action is not moot and the Court lacks discretionary authority to

disregard the merits of action and grant Debtor a discharge. Debtor may prevail at trial; if he does,

the Court will grant him a discharge. Conversely, if Debtor loses at trial the Court will have no

choice but to deny the discharge. A separate order denying Debtor’s motion will be entered.




                                        __________________________________
                                        Hon. David T. Thuma
                                        United States Bankruptcy Judge

Entered: January 22, 2021
Copies to: Counsel of record




                                               -11-
Case 14-01020-t       Doc 101      Filed 01/22/21 Entered 01/22/21 14:09:55 Page 11 of 11
